DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

The amendment submitted 2/10/2021 have addressed the issues raise in the previous Office Action regarding 35 USC 112 for claims 4, 9, 14, and 19.  The rejection of the claims are now withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
As indicated in the previous Office Action dated 11/10/2020, the claims are allowable over the prior art:
The prior art of record fails to teach of a method of making a part that utilizes a build platform and actuator and further of a beam or directed energy to fuse powder to form the powder via plurality of layers, wherein the build platform is to be lifted away from the actuator to create an opening and in which the powder from the build chamber is evacuated through the opening.


Sievers US 2020/0164466 is noted for the powder collection via vacuum assembly that includes passages 54, 54a that are located within the walls 30, the build platform 36 moves to allow for the powder to be collected, see Figure 2D. Sievers does not teach of the build platform that is lifted away from the actuator to create an opening.

The closest prior art includes Floffmann (US 6554600) that teaches of actuator (arm 20) that can disengage from the building platform 8. Flowever, Floffman lacks teaching of the step in which an opening is created with the lifting of the platform from the actuator and further which powder is released through said opening. Instead Floffman contains teaching of ensuring that powder material can not fall into the lower machine portion, see Col. 5, lines 25-30, and Col. 12, lines 1-8. The Floffman reference does not teach of any particular structure to remove powder through an opening formed when the building platform is disengaged from the actuator/arm. Instead the powder is removed from along with the part and the container as a whole as an entire unit, thereby no opening is formed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744